19 F.3d 1429
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Manis RICHARDS, Plaintiff Appellant,v.GILMER COUNTY COMMISSION;  Larry B. Chapman, Individuallyand in his official capacity as president of Gilmer CountyCommission;  O.V. Ellyson, Individually and in his officialcapacity as Sheriff of Gilmer County;  Waitman LeeFrederick, Individually and in his official capacity asjailer in the Gilmer County Jail;  Terri Ann Frederick,Individually and in her official capacity as jailer in theGilmer County Jail, Defendants Appellees.
No. 93-6404.
United States Court of Appeals, Fourth Circuit.
March 29, 1994.

John Manis Richards, Appellant Pro Se.
William Crichton, V, Parkersburg, WV, for appellees.
N.D.W.Va. SY AFFIRMED.
Before PHILLIPS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Richards v. Gilmer County Comm., No. CA-91-7-E (N.D.W. Va.  April 9, 1993).  We deny Appellant's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.